

VOTING AGREEMENT


VOTING AGREEMENT, dated as of December 13, 2006 (this "Agreement"), by and among
Rancher Energy Corp., a Nevada corporation (the "Company"), and the stockholders
listed on the signature pages hereto under the heading "Stockholders" (each a
"Stockholder" and collectively, the "Stockholders").


WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as December 13, 2006 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) convertible
notes of the Company (the "Notes") which will, among other things, be
convertible into shares of the Company's common stock, par value $.00001 value
per share (the "Common Stock") in accordance with the terms of the Notes, (ii)
shares of Common Stock and (iii) warrants which will be exercisable to purchase
shares of Common Stock.


WHEREAS, as of the date hereof, the Stockholders own collectively 8,815,000
shares of Common Stock, which represent in the aggregate approximately 17.8% of
the total issued and outstanding capital stock of the Company prior to the
Transaction (as defined below); and


WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have required that each
Stockholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, each Stockholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Stockholder and any other securities, if any, which such
Stockholder is currently entitled to vote, or after the date hererof becomes
entitled to vote, at any meeting of stockholders of the Company (the "Other
Securities").


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


ARTICLE I


VOTING AGREEMENT OF THE STOCKHOLDER


SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company's stockholders, each of the Stockholders shall vote the
Common Stock and the Other Securities: (a) in favor of the Stockholder Approval
(as defined in the Securities Purchase Agreement) as described in Section 4(p)
of the Securities Purchase Agreement; and (b) prior to the Stockholder Approval,
against any proposal or any other corporate action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Securities Purchase Agreement
or which could result in any of the conditions to the Company's obligations
under the Securities Purchase Agreement not being fulfilled. Each Stockholder
acknowledges receipt and review of a copy of the Securities Purchase Agreement
and the other Transaction Documents (as defined in the Securities Purchase
Agreement). The obligations of the Stockholders under this Section 1.01 shall
terminate immediately following the occurrence of the Stockholder Approval.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER


Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:


SECTION 2.01. Authority Relative to This Agreement. Each Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder
and constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally the enforcement of
creditors' and other obligees' rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.


SECTION 2.02. No Conflict. i) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Stockholder or by which the Common Stock or the Other Securities owned by
such Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or the Common
Stock or Other Securities owned by such Stockholder are bound.


(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity or other third party by such Stockholder.


SECTION 2.03. Title to the Stock. As of the date hereof, each Stockholder is the
owner of the number of shares of Common Stock set forth opposite its name on
Appendix A attached hereto, entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which Common
Stock represent on the date hereof the percentage of the outstanding stock and
voting power of the Company set forth on such Appendix. Such Common Stock are
all the securities of the Company owned, either of record or beneficially, by
such Stockholder. Such Common Stock are owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder's voting rights, charges and other encumbrances
of any nature whatsoever. No Stockholder has appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Common Stock
or Other Securities owned by such Stockholder.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III


COVENANTS


SECTION 3.01. No Disposition or Encumbrance of Stock. Each Stockholder hereby
covenants and agrees that, until the Stockholder Approval has been obtained,
except as contemplated by this Agreement, such Stockholder shall not offer or
agree to sell, transfer, tender, assign, hypothecate or otherwise dispose of,
grant a proxy or power of attorney with respect to, or create or permit to exist
any security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Stockholder's voting rights, charge or other
encumbrance of any nature whatsoever ("Encumbrance") with respect to the Common
Stock or Other Securities, or directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that any such
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.


SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and each Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Common Stock or Other Securities subject to this Agreement unless the provisions
of Section 3.01 have been complied with.


ARTICLE IV


MISCELLANEOUS


SECTION 4.01. Further Assurances. Each Stockholder will execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.


SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys' fees in any action
brought to enforce this Agreement in which it is the prevailing party.


SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholders (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholders with respect to the
subject matter hereof.


 
3

--------------------------------------------------------------------------------

 
 
SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.


SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.


SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


SECTION 4.07. Third-Party Beneficiaries. The Investors shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.


SECTION 4.08. Termination. This Agreement shall terminate immediately upon the
earlier to occur of (i) the Stockholder Approval or (ii) upon the mutual consent
of each Stockholder and the Investors.


[Signature Page Follows]


 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.
 

   
THE COMPANY:
         
RANCHER ENERGY CORP.
                   
By:
       
Name: John Works
     
Title: President and CEO
Dated: December 12, 2006
         
Address:
999-18th Street, Suite 1740
Denver, Colorado 80202



 
 

--------------------------------------------------------------------------------

 





   
 
STOCKHOLDER:
                [INSERT NAME]              
By:
 
   
Name:
   
Title:
Dated: December ___, 2006
       
Address:
         



 
 

--------------------------------------------------------------------------------

 

APPENDIX A


Stockholder
Common Stock
Owned
Percentage of Stock Outstanding
Voting Percentage
of Stock
Outstanding
VP Bank (Switzerland) LTD.
1,000,000
2.43%
2.43%
Capital Investment & Business
1,560,000
3.80%
3.80%
Black Sea Trading
2,312,500
5.63%
5.63%
Bank Sal. Oppenheimer
1,000,000
2.43%
2.43%
Affaires Financieres
1,400,000
3.41%
3.41%
Andrei Stytsenko
815,000
1.98%
1.98%
Schwab Mahnegani
24,500
0.06%
0.06%
Hassan Kardan
20,000
0.05%
0.05%
Jackie Chang
38,500
0.09%
0.09%
Pablo Salvia
23,000
0.06%
0.06%
Matthew Senk
26,500
0.06%
0.06%
Ann Ewe
180,000
0.44%
0.44%
Nick Dietrich
23,000
0.06%
0.06%
John Bossell
35,000
0.09%
0.09%
PanAmerica Capital Group Inc.
1,983,125
4.82%
4.82%
Athena Balogh
25,000
0.06%
0.06%
Sergei Stetsenko
94,900
0.23%
0.23%
Venture Capital First, LLC
1,006,905
2.45%
2.45%
John I Mathews Trust
1,260,000
3.07%
3.07%
Giltspur Nominees
600,000
1.46%
1.46%
 
     
 
       
13,427,930
32.67%
32.67%





 
 

--------------------------------------------------------------------------------

 